     Case 4:14-cr-00047 Document 227 Filed on 06/05/20 in TXSD Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                 §
                                         §
v.                                       §       CRIMINAL ACTION H-14-47-1
                                         §
CHERYL REED JOHNSON                      §

                                      ORDER

       Pending before the Court is defendant Johnson’s pro se motion for reconsideration

of the Court’s dismissal of her motion for compassionate release. (Docket Entry No. 225.)

The Court dismissed defendant’s motion for compassionate release on April 30, 2020, for

her failure to exhaust. Defendant states in her motion for reconsideration that she has now

exhausted her administrative remedies. However, defendant has not submitted copies of her

prison compassionate release request and any responses from prison officials, and she has

not established exhaustion as required by 18 U.S.C. § 3582(c)(1)(A).

       Defendant must file with the Court copies of her documents establishing exhaustion

under section 3582(c)(1)(A). If the Court does not receive defendant’s documents within

twenty-one days from date of this order, the pending motion for reconsideration will be

denied.

       Signed at Houston, Texas, on June 5, 2020.




                                                       Gray H. Miller
                                             Senior United States District Judge
